Name: 81/749/EEC: Council Decision of 17 September 1981 appointing additional members to the Advisory Committee on Freedom of Movement for Workers provided for in Regulation (EEC) No 1612/68
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-09-24

 Avis juridique important|31981D074981/749/EEC: Council Decision of 17 September 1981 appointing additional members to the Advisory Committee on Freedom of Movement for Workers provided for in Regulation (EEC) No 1612/68 Official Journal L 269 , 24/09/1981 P. 0024 - 0025*****COUNCIL DECISION of 17 September 1981 appointing additional members to the Advisory Committee on Freedom of Movement for Workers provided for in Regulation (EEC) No 1612/68 (81/749/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 48 and 49 thereof, Having regard to Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community (1), and in particular Article 26 thereof, Having regard to the Treaty concerning the accession of the Hellenic Republic to the European Economic Community and to the European Atomic Energy Community, signed on 28 May 1979, together with the Council Decision of 24 May 1979 on the accession of the Hellenic Republic to the European Coal and Steel Community, and in particular Article 142 and Annex IX of the Act annexed to them, Having regard to the list of candidates submitted to the Council by the Government of the Hellenic Republic, Whereas the term of office of the members of the Advisory Committee on Freedom of Movement for Workers in office at the time of the accession of the Hellenic Republic expires on 16 March 1982; Whereas the Hellenic Republic will at a later date propose a candidate to sit as an alternate member in the employers' category, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members and alternate members of the Advisory Committee on Freedom of Movement for Workers for the period ending on 16 March 1982: I. Government representatives 1.2 // (a) Members // (b) Alternate member // Mr R. Christodoulis // Mrs V. Stavrianopoulou // Mr A. Koutris // II. Trade union representatives 1.2 // (a) Members // (b) Alternate member // Mr G. Dassis // Mr G. Markopoulos // Mr P. Panoussis // III. Representatives of employers' organizations 1.2 // (a) Members // (b) Alternate member // Mrs E. (1) OJ No L 257, 19. 10. 1968, p. 2. Article 2 The Council will at a later date appoint one person to fill one seat for an alternate member representing the employers' organizations. Done at Brussels, 17 September 1981. For the Council The President G. HOWE Tsoumaki // . . . . . . // Mr E. Georgiou //